0011-35-EPID35-00479738-489167            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   TIMOTHY JOSEPH PATETE                                      Case Number: 20-10171-jps
           8182 PLAINS ROAD                                           Chapter 13 Proceedings
           MENTOR, OH 44060                                           Judge Jessica E. Price Smith
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                    Account #                        Interest
                   Creditor                             Claim #      (last 4      Claim Amount         Rate              Collateral
                                                                     digits)
     ATTORNEY GENERAL STATE OF OHIO                       008        0387         833.39




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.



   /s/ Lauren A. Helbling                                                                  DATE:      Jul 31, 2020
   Lauren A. Helbling
   Chapter 13 Trustee
   200 Public Square, Suite 3860
   Cleveland OH 44114-2321
   Phone (216) 621-4268        Fax (216) 621-4806
   Email: 13Trustee@ch13cleve.com
   Website: www.13trusteecleveland.com




             20-10171-jps         Doc 35       FILED 08/28/20          ENTERED 08/28/20 07:50:07                  Page 1 of 3
0011-35-EPID35-00479737-489164            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   TIMOTHY JOSEPH PATETE                                      Case Number: 20-10171-jps
           8182 PLAINS ROAD                                           Chapter 13 Proceedings
           MENTOR, OH 44060                                           Judge Jessica E. Price Smith
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                    Account #                        Interest
                   Creditor                             Claim #      (last 4      Claim Amount         Rate              Collateral
                                                                     digits)
     IRS                                                  007        0387         42,987.36




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.



   /s/ Lauren A. Helbling                                                                 DATE:       Jul 31, 2020
   Lauren A. Helbling
   Chapter 13 Trustee
   200 Public Square, Suite 3860
   Cleveland OH 44114-2321
   Phone (216) 621-4268        Fax (216) 621-4806
   Email: 13Trustee@ch13cleve.com
   Website: www.13trusteecleveland.com




             20-10171-jps         Doc 35       FILED 08/28/20          ENTERED 08/28/20 07:50:07                  Page 2 of 3
0011-35-EPID35-00479736-489161            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   TIMOTHY JOSEPH PATETE                                      Case Number: 20-10171-jps
           8182 PLAINS ROAD                                           Chapter 13 Proceedings
           MENTOR, OH 44060                                           Judge Jessica E. Price Smith
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                    Account #                        Interest
                   Creditor                             Claim #      (last 4      Claim Amount         Rate              Collateral
                                                                     digits)
     RESIDENTIAL CREDIT OPPURTUNITIES V                   009        9359         28,075.73                     8182 PLAINS




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.



   /s/ Lauren A. Helbling                                                                 DATE:       Jul 31, 2020
   Lauren A. Helbling
   Chapter 13 Trustee
   200 Public Square, Suite 3860
   Cleveland OH 44114-2321
   Phone (216) 621-4268        Fax (216) 621-4806
   Email: 13Trustee@ch13cleve.com
   Website: www.13trusteecleveland.com




             20-10171-jps         Doc 35       FILED 08/28/20          ENTERED 08/28/20 07:50:07                  Page 3 of 3
